Case 15-02396        Doc 77     Filed 12/31/18     Entered 12/31/18 17:11:24          Desc         Page 1
                                                  of 4




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 15 B 02396
         Christina Torres

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/26/2015.

         2) The plan was confirmed on 09/10/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/16/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/31/2016, 12/08/2016, 01/30/2018.

         5) The case was Dismissed on 02/21/2018.

         6) Number of months from filing to last payment: 34.

         7) Number of months case was pending: 47.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-02396             Doc 77           Filed 12/31/18    Entered 12/31/18 17:11:24                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $38,170.00
           Less amount refunded to debtor                                $7,074.00

 NET RECEIPTS:                                                                                            $31,096.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $1,900.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $1,237.43
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $3,137.43

 Attorney fees paid and disclosed by debtor:                          $2,100.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advanced Pain & Anesthesia                Unsecured         150.00           NA              NA            0.00        0.00
 Advanced Pain Management                  Unsecured      1,500.00            NA              NA            0.00        0.00
 American InfoSource LP                    Unsecured         550.00        531.84          531.84           0.00        0.00
 American InfoSource LP as Agent           Unsecured           0.00      1,262.54        1,262.54           0.00        0.00
 American InfoSource LP as Agent           Unsecured           0.00      4,861.27        4,861.27           0.00        0.00
 Bank of America                           Unsecured     32,300.00            NA              NA            0.00        0.00
 Becket & Lee                              Unsecured      1,650.00       1,974.47        1,974.47           0.00        0.00
 Becket & Lee                              Unsecured      3,300.00       3,346.23        3,346.23           0.00        0.00
 Best Buy/CBNA                             Unsecured      3,400.00            NA              NA            0.00        0.00
 Central Dupage Hospital                   Unsecured         450.00           NA              NA            0.00        0.00
 Chase                                     Unsecured      2,800.00            NA              NA            0.00        0.00
 Chase                                     Unsecured     16,100.00            NA              NA            0.00        0.00
 Cook County Treasurer                     Secured             0.00           NA              NA            0.00        0.00
 Credit First                              Unsecured      2,250.00       2,247.16        2,247.16           0.00        0.00
 CVS Minute Clinic 08505                   Unsecured          15.00           NA              NA            0.00        0.00
 Department Of Education                   Unsecured     74,250.00     87,492.48        87,492.48           0.00        0.00
 Discover Bank                             Unsecured      5,600.00            NA              NA            0.00        0.00
 Discover Bank                             Unsecured      6,950.00       7,035.05        7,035.05           0.00        0.00
 Discover Personal Loans                   Unsecured     13,300.00     14,265.69        14,265.69           0.00        0.00
 Dorothy Johnson JD                        Unsecured         650.00           NA              NA            0.00        0.00
 Fifth Third Bank                          Secured       23,950.00     24,037.05        24,037.05     18,194.76    1,885.85
 Harris & Harris                           Unsecured         100.00           NA              NA            0.00        0.00
 Hinsdale Orthopaedics                     Unsecured         110.00           NA              NA            0.00        0.00
 Illinois Student Assistance Commission    Unsecured           0.00    10,985.57        10,985.57           0.00        0.00
 Ingalls Memorial Hospital                 Unsecured         750.00        884.49          884.49           0.00        0.00
 Ingalls Same Day Surgery                  Unsecured         350.00           NA              NA            0.00        0.00
 Lake Shore Obstretrics                    Unsecured         250.00           NA              NA            0.00        0.00
 Memorial Hospital and Health Care Cente   Unsecured          20.00           NA              NA            0.00        0.00
 NA Partners in Anesthesia                 Unsecured         150.00           NA              NA            0.00        0.00
 National Education Servicing              Unsecured     11,000.00            NA              NA            0.00        0.00
 Northwestern Memorial Hospital            Unsecured      2,650.00            NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-02396             Doc 77   Filed 12/31/18    Entered 12/31/18 17:11:24                Desc       Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted      Allowed         Paid          Paid
 Palos Community Hospital          Unsecured         100.00           NA           NA             0.00        0.00
 Palos Heights FireProt. Dist.     Unsecured      1,200.00            NA           NA             0.00        0.00
 Portfolio Recovery Associates     Unsecured      4,950.00       5,175.45     5,175.45            0.00        0.00
 Portfolio Recovery Associates     Unsecured      1,300.00       1,450.09     1,450.09            0.00        0.00
 Quantum3 Group                    Unsecured      2,400.00       2,699.66     2,699.66            0.00        0.00
 Quantum3 Group                    Unsecured         950.00      1,215.71     1,215.71            0.00        0.00
 Quest Diagnostics                 Unsecured         250.00           NA           NA             0.00        0.00
 Sam's Club/GECRB                  Unsecured      1,250.00            NA           NA             0.00        0.00
 TD Bank USA NA                    Unsecured         450.00        551.40       551.40            0.00        0.00
 Total Home Health                 Unsecured          50.00           NA           NA             0.00        0.00
 Wells Fargo Bank                  Secured       16,533.33     16,533.33     16,533.33       7,877.96         0.00
 Wells Fargo Bank                  Secured      189,100.00    186,752.78    186,752.78            0.00        0.00
 West Suburban Medical Center      Unsecured         360.00           NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                  $186,752.78              $0.00                  $0.00
       Mortgage Arrearage                                 $16,533.33          $7,877.96                  $0.00
       Debt Secured by Vehicle                            $24,037.05         $18,194.76              $1,885.85
       All Other Secured                                       $0.00              $0.00                  $0.00
 TOTAL SECURED:                                          $227,323.16         $26,072.72              $1,885.85

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                $0.00                 $0.00               $0.00
        All Other Priority                                      $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $145,979.10                  $0.00               $0.00


 Disbursements:

           Expenses of Administration                           $3,137.43
           Disbursements to Creditors                          $27,958.57

 TOTAL DISBURSEMENTS :                                                                          $31,096.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-02396        Doc 77      Filed 12/31/18     Entered 12/31/18 17:11:24            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
